DETAILED ACTION
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mr. Ovanezian on 12/20/21.
The application has been amended as follows: 
Please substitute claims 1- 20 as follows:

(Currently amended) A method comprising:
receiving a plurality of images that are associated with an identification of a tracking target of a patient to receive radiation treatment; 
sorting the plurality of images into a sequence based on a motion of the patient, wherein the motion comprises a respiratory motion of the patient; 
receiving an input selection, via a graphical user interface (GUI), to provide the sorted plurality of images in a movie mode, wherein each of the sorted images is provided in the sequence for a defined amount of time; 
receiving an indication that an image of the sorted plurality of images corresponds to a false positive during the providing of the plurality of images, wherein the false positive is based on a corresponding visual indicator of the image being at a position that deviates from a path associated with other visual indicators of the plurality of images;
causing display of, by a processing device, the sorted plurality of images, in the sequence, that is based on the motion of the patient in response to the input selection;
providing a contour on each of the sorted images to represent the treatment target of the patient that has been identified;
providing, by a processing device, a visual indicator within the GUI that is superimposed on each of the sorted images to represent the tracking target of the patient that has been identified in each of the sorted plurality of images;
receiving another selection, via the GUI, to remove at least one image from being used to identify the tracking target of the patient; and
identifying the tracking target of the patient without the at least one removed image.

2.	(Canceled) 

3.	(Canceled)

4.	(Canceled) 

5.	(Currently amended) The method of claim 1 [[4]], wherein the sorting of the plurality of images into the sequence based on the motion of the patient is in view of a phase and an amplitude associated with the respiratory motion of the patient when each of the plurality of images was taken of the patient.

6.	(Previously presented) The method of claim 1, further comprising:
	receiving an input selection via the GUI to provide the sorted plurality of images in the sequence that is based on the motion of the patient, wherein the providing of the sorted plurality of images is in response to the input selection.

7.	(Original) The method of claim 1, wherein the plurality of images are x-ray images of the patient.

(Currently amended) A system comprising:
	a memory to store a plurality of images that are associated with an identification of a tracking target of a patient to receive radiation treatment; and
	a processing device operatively coupled with the memory to: 
receive the plurality of images; 
sort the plurality of images into a sequence based on a motion of the patient, wherein the motion comprises a respiratory motion of the patient; 
receive an input selection, via a graphical user interface (GUI), to provide the sorted plurality of images in a movie mode, wherein each of the sorted images is provided in the sequence for a defined amount of time; 
receive an indication that an image of the sorted plurality of images corresponds to a false positive during the providing of the plurality of images, wherein the false positive is based on a corresponding visual indicator of the image being at a position that deviates from a path associated with other visual indicators of the plurality of images;

provide a contour on each of the sorted images to represent the treatment target of the patient that has been identified;
provide a visual indicator within the GUI that is superimposed on each of the sorted images to represent the tracking target of the patient that has been identified in each of the sorted plurality of images;
receive another selection, via the GUI, to remove at least one image from being used to identify the tracking target of the patient; and
identify the tracking target of the patient without the at least one removed image.
	
(Canceled) 

(Canceled)

(Canceled)

(Currently amended) The system of claim 8 [[11]], wherein the sorting of the plurality of images into the sequence based on the motion of the patient is in view of a phase and an amplitude associated with the respiratory motion of the patient when each of the plurality of images was taken of the patient.

(Previously presented) The system of claim 8, wherein the processing device is further to:


(Original) The system of claim 8, wherein the plurality of images are x-ray images of the patient.

(Currently amended) A non-transitory computer readable medium comprising instructions that, when executed by a processing device, cause the processing device to:
	receive a plurality of images that are associated with an identification of a tracking target of a patient to receive radiation treatment; 
sort the plurality of images into a sequence based on a motion of the patient, wherein the motion comprises a respiratory motion of the patient; 
receive an input selection, via a graphical user interface (GUI), to provide the sorted plurality of images in a movie mode, wherein each of the sorted images is provided in the sequence for a defined amount of time; 
receive an indication that an image of the sorted plurality of images corresponds to a false positive during the providing of the plurality of images, wherein the false positive is based on a corresponding visual indicator of the image being at a position that deviates from a path associated with other visual indicators of the plurality of images;
cause display of the sorted plurality of images, in the sequence, that is based on the motion of the patient in response to the input selection;
provide a contour on each of the sorted images to represent the treatment target of the patient that has been identified;
;
receive another selection, via the GUI, to remove at least one image from being used to identify the tracking target of the patient; and
identify the tracking target of the patient without the at least one removed image.

(Canceled) 

(Canceled)

	
(Currently amended) The non-transitory computer readable medium of claim 15 [[16]], wherein the sorting of the plurality of images into the sequence based on the motion of the patient is in view of a phase and an amplitude associated with the respiratory motion of the patient when each of the plurality of images was taken of the patient.

(Original) The non-transitory computer readable medium of claim 15, wherein the processing device is further to:
 	receive an input selection via the GUI to provide the sorted plurality of images in the sequence that is based on the motion of the patient, wherein the providing of the sequence is in response to the input selection.



Allowable Subject Matter
Claims 1, 5- 8, 12- 15 and 18- 20 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Manuchehr Rahmjoo whose telephone number is 571-272- 7789.  The examiner can normally be reached on 8 AM- 5 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Bella can be reached on 571-272-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Manuchehr Rahmjoo
/Manuchehr Rahmjoo/
Primary Examiner, AU 2667
Manuchehr.Rahmjoo@uspto.gov